     Case 2:17-cv-01999-WBS-JDP Document 74 Filed 11/05/20 Page 1 of 3


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   SUZANNE RYAN-BEEDY,                      No. 2:17-cv-01999 WBS EFB
13                 Plaintiff,

14        v.                                  ORDER GRANTING PLAINTIFF’S
                                              REQUEST FOR DISMISSAL WITH
15   THE BANK OF NEW YORK MELLON fka          PREJUDICE AND MOTION TO LIFT
     THE BANK OF NEW YORK AS TRUSTEE          THE STAY AND FOR LEAVE TO
16   FOR THE BENEFIT OF THE                   FILE A SECOND AMENDED
     CERTIFICATE HOLDERS OF THE               COMPLAINT
17   CWALT, INC., ALTERNATIVE LOAN
     TRUST 2004-25CB, MORTGAGE PASS-
18   THROUGH CERTIFICATES, SERIES
     2004-25CB; DITECH FINANCIAL,
19   LLC; and DOES 1 through 50,
     inclusive,
20
                   Defendants.
21

22
                                   ----oo0oo----
23
                On September 30, 2020, plaintiff filed a new motion to
24
     lift the stay in this action and for leave to file a new second
25
     amended complaint.     (Docket No. 67.)     Defendant Bank of New York
26
     Mellon fka The Bank of New York as Trustee for the Benefit of the
27
     Certificate Holders of the CWALT, Inc., did not oppose the
28
                                          1
     Case 2:17-cv-01999-WBS-JDP Document 74 Filed 11/05/20 Page 2 of 3


1    motion.   (Docket No. 69.)

2                 On November 2, 2020, the court held a hearing on

3    plaintiff’s motion.     (See Docket No. 72.)     During the hearing,

4    the court indicated that it would grant plaintiff’s motion if

5    plaintiff filed a dismissal of its claims as to Ditech Financial,

6    LLC (“Ditech”) with prejudice, or stipulated that it would not

7    take the deposition of Ditech or any of its officers or

8    employees.

9                 Following the hearing, plaintiff has filed a request

10   pursuant to Federal Rule of Civil Procedure 41(a)(2) for an order

11   dismissing with prejudice its entire action against Ditech and

12   all of the remaining claims for relief by plaintiff against

13   Ditech in plaintiff’s First Amended Complaint.         (See Docket No.

14   73.)

15                Pursuant to plaintiff’s request, and good cause

16   appearing, IT IS HEREBY ORDERED that the following claims as to

17   Ditech Financial, LLC, in plaintiff’s First Amended Complaint are

18   dismissed with prejudice: plaintiff’s (1) Fourth Claim for Relief

19   for Intentional Misrepresentation/False Promise; (2) Fifth Claim

20   for Relief for Negligent Misrepresentation; (3) Sixth Claim for
21   Relief for Promissory Estoppel; (4) Seventh Claim for Relief for

22   Negligence; (5) Eighth Claim for Relief for Wrongful Foreclosure;

23   (6) Ninth Claim for Relief for Intentional Infliction of

24   Emotional Distress; and (7) Tenth Claim for Relief for Violation

25   of Business and Professions Code § 17200.        (See Docket No. 16.)

26                IT IS FURTHER ORDERED THAT the plaintiff’s motion to
27   lift the stay in this action and for leave to file the Second

28   Amended Complaint that she attached to her motion be, and the
                                          2
     Case 2:17-cv-01999-WBS-JDP Document 74 Filed 11/05/20 Page 3 of 3


1    same hereby is, GRANTED.      Plaintiff shall file her Second Amended

2    Complaint within 14 days of the issuance of this Order.

3    Dated:   November 5, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
